[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                                                                          FILED
                          ________________________
                                                                   .U .S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                No. 06-12393
                                                                     DECEMBER 22, 2006
                            Non-Argument Calendar
                                                                      THOMAS K. KAHN
                          ________________________                        CLERK

                              BIA No. A96-283-826

CAROLINA CARVAJAL-CASTANO,


                                                                        Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                          ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                           _________________________
                                (December 22, 2006)


Before TJOFLAT, BIRCH and BLACK, Circuit Judges.

PER CURIAM:

      Carolina Carvajal-Castano petitions for review of the Board of Immigration

Appeals’ (BIA’s) order affirming the Immigration Judge’s (IJ’s) denial of her
application for asylum and withholding of removal under the Immigration and

Nationality Act (INA), 8 U.S.C. §§ 1158(a)(1), 1231(b)(3).1 Carvajal-Castano, a

member of the Conservative Party, the Association of Artisans of Candio, and the

Local Administrative Meetings, asserts her political activities caused her to be

persecuted and threatened by the Revolutionary Armed Forces of Colombia

(FARC). Carvajal-Castano contends neither the BIA nor the IJ placed sufficient

weight on all of the encounters she had with FARC, which fell within the

definition of past persecution.2 Substantial evidence supports the BIA’s decision,

and we deny the petition.

       To the extent the BIA’s decision is based on a legal determination, review is

de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir. 2001).

Factual determinations, however, are reviewed under the “highly deferential

substantial evidence test,” which requires us to “view the record evidence in the

light most favorable to the [BIA’s] decision and draw all reasonable inferences in

favor of that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir.


       1
         Castano does not challenge the BIA’s denial of relief under the United Nations Convention
Against Torture. Thus, that issue is abandoned. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228
n.2 (11th Cir. 2005).

       2
          Here, the BIA disagreed with the IJ’s reasoning and gave its own explanation for why relief
should be denied. Accordingly, we review only the BIA’s decision, and the IJ’s findings regarding
Castano’s lack of a political opinion are irrelevant to this appeal. See Al Najjar v. Ashcroft, 257 F.3d
1262, 1284 (11th Cir. 2001) (finding “[w]e review only the [BIA’s] decision, except to the extent
that it expressly adopts the IJ’s opinion”).
                                                   2
2004) (en banc), cert. denied, 125 S. Ct. 2245 (2005). Findings of fact may be

reversed only when the record compels the opposite conclusion. Silva v. U.S. Att’y

Gen., 448 F.3d 1229, 1236 (11th Cir. 2006).

      A petitioner can establish asylum based on past persecution if she can

demonstrate she was persecuted and the persecution resulted from a protected

ground. Id. In establishing eligibility for asylum based on a well-founded fear of

future persecution, she must demonstrate both a “subjectively genuine and

objectively reasonable fear of persecution,” resulting from a protected ground. Id.

      Here, the BIA denied asylum because there was insufficient evidence

Carvajal-Castano experienced persecution or had a well-founded fear of future

persecution. The evidence does not compel a finding Carvajal-Castano was

persecuted, as her testimony was that she had been threatened, mostly by

telephone, and recounted no physical contact except being pushed against a wall.

“[P]ersecution is an extreme concept, requiring more than a few isolated incidents

of verbal harassment or intimidation.” Sepulveda, 401 F.3d at 1231 (11th Cir.

2005) (quotations and citation omitted). “[M]enacing telephone calls and threats

. . . do not rise to the level of past persecution that would compel reversal of the IJ's

decision.” Id. Thus, the incidents about which Carvajal-Castano testified do not

rise to the level of past persecution.



                                            3
      Additionally, in a case where the petitioner had been subject to menacing

telephone calls and threats, we noted the petitioner’s “notoriety” would not outlast

a four-year absence, making her fear of future persecution objectively

unreasonable. Id. at 1232. Similarly here, there is no evidence the FARC would

still be interested in Carvajal-Castano three years later. Thus, the evidence does

not compel a finding Carvajal-Castano has a well-founded fear of future

persecution.

      Withholding of removal may be granted if the alien can establish that, if

returned to his country, his life or freedom would be threatened on account of his

race, religion, nationality, membership in a particular social group, or political

opinion. 8 U.S.C. § 1231(b)(3). “‘Where an applicant is unable to meet the

‘well-founded fear’ standard for asylum, [she] is generally precluded from

qualifying for either asylum or withholding of [removal].’” Silva, 448 F.3d at

1243. As Carvajal-Castano failed to establish eligibility for asylum, she also failed

to establish eligibility for withholding of removal.

      PETITION DENIED.




                                           4